Citation Nr: 0303637	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  02-01 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Renee D. McCray, Associate Counsel



INTRODUCTION

The veteran had active service from April 1989 to February 
1993.  Service in Southwest Asia during the Persian Gulf War 
is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which denied the veteran's claim of 
entitlement to service connection for PTSD.  

Procedural history

The veteran's original claim of entitlement to service 
connection for PTSD was denied by the RO in September 1997, 
based on its finding that there was no confirmed diagnosis of 
PTSD which met all diagnostic criteria as stated in the 
Diagnostic Manual of Mental Disorders (DSM-III) and further 
based on a finding that the evidence was inadequate to 
establish that a stressful experience occurred.

The RO subsequently received a request from the veteran to 
reopen his service connection claim.  In January 2001, the RO 
denied the claim on the basis that there was no evidence of a 
definitive diagnosis of PTSD and no evidence of a verifiable 
stressor.  The veteran disagreed with the January 2001 rating 
decision and initiated this appeal.  The RO issued a 
Statement of the Case (SOC) in February 2002.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in March 2002.

The veteran failed without explanation to report for a 
requested personal hearing at the RO in July 2002.  He has 
not since requested that the hearing be rescheduled.



FINDINGS OF FACT

1.  In an unappealed September 1997 rating decision, the RO 
denied service connection for PTSD.

2.  Evidence which is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for PTSD has been received since the September 
1997 RO decision.

3.  The veteran did not engage in combat with the enemy, and 
there is no medical evidence of a causal nexus between his 
PTSD and his claimed in-service stressor nor credible 
evidence of the existence of an in-service stressor.


CONCLUSIONS OF LAW

1.  The September 1997 RO decision which denied the veteran's 
claim of entitlement to service connection for PTSD is final.  
The veteran has submitted new and material evidence to reopen 
his claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991 and Supp. 
2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 20.1103 (2002).

2.  PTSD was not incurred in or aggravated by the veteran's 
military service. 
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 
3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for PTSD based on 
claimed stressors he experienced while serving in the United 
States Army, in particular in connection with his service in 
Southwest Asia during the Persian Gulf War.  

The Board initially observes that the veteran's claim of 
entitlement to service connection for PTSD was denied by the 
RO in Cleveland, Ohio in an unappealed September 1997 rating 
decision.  As discussed in some detail below, such decisions 
are final and may not reopened except upon the submission of 
new and material evidence.  See 38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.156, 20.1103.  

The Board is aware of the fact that subsequent to the veteran 
requesting that his previously-denied claim be reopened, the 
RO apparently disregarded the previous denial of the 
veteran's claim and decided this issue on a de novo basis.  
However, just because the RO has not considered the matter of 
the finality of the September 1997 rating decision does not 
mean that the Board may ignore it.  In Barnett v. Brown, 83 
F.3d. 1380 (Fed.Cir. 1996), the United States Court of 
Appeals for the Federal Circuit held that any statutory 
tribunal, specifically BVA, must ensure that it has 
jurisdiction over each case before adjudicating the merits 
and that a potential jurisdictional defect may be raised by 
the tribunal sua sponte at any stage in the proceedings and, 
once apparent, must be adjudicated.  

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end. See Barnett, 83 F.3d at 
1383-4; see also Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

In the interest of clarity, the Board will initially discuss 
the law and regulations which are pertinent to this case.  
The factual background will then be briefly reviewed.  
Finally, the Board will analyze the veteran's claim and 
render a decision.


Relevant law and regulations

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the 
veteran's claim was filed in October 2000, and the provisions 
of the VCAA and the implementing regulations are accordingly 
generally applicable.  See Holliday v. Principi, 14 Vet. App. 
280 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law 
administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  See 38 U.S.C.A. § 5103A.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

(i.) Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the United States Court of Appeals 
for Veterans Claims  (the Court) held in Quartuccio, supra, 
that VA's duty to notify claimants includes requests to 
reopen previously denied claims.  

The veteran was informed in letters dated February 1999, 
April 2000 and September 2001 as well as in a January 2001 
rating decision of the evidence needed to substantiate his 
claim, and he was provided an opportunity to submit such 
evidence.  Crucially, in a February 2002 statement of the 
case, the RO specifically notified the veteran of the 
evidence he was expected to obtain and which evidence VA 
would obtain.  The statement of the case also notified the 
veteran of regulations pertinent to new and material evidence 
claims, informed him of the reasons why his claim had been 
denied, and provided him additional opportunity to present 
evidence and argument in support of his claim.   Moreover, in 
a letter dated September 2001, the veteran was notified of 
the evidence required to substantiate his claim of 
entitlement to service connection for PTSD and was 
specifically requested to provide evidence of a verified 
service-related stressor.  In his VA Form 9, received in 
March 2002, the veteran indicated that his statements with 
respect to his military occupational specialty would be 
"sufficient" in this regard.

In sum, the Board finds that the guidance provided to the 
veteran in multiple communications from the RO satisfies the 
requirements of 38 U.S.C.A. § 5103 in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claims.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.

(ii.) Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

However, under the VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

The Board additionally observes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claim.  The 
veteran's service medical records have been obtained, as have 
private medical reports and VA outpatient treatment records.  
In addition, notwithstanding the fact that VA's duty to 
assist is circumscribed until a claim has been reopened, the 
veteran was in fact provided with VA psychiatric examinations 
in March and May 1997.  Furthermore, the RO scheduled a 
personal hearing at the RO in July 2002; however, the veteran 
failed to appear.

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).

For certain chronic disorders, including arthritis and 
cardiovascular disease, service connection may be granted if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2002).

In addition, service connection may be also granted for 
any disease first diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


Service connection for PTSD 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2002).

Combat status

With regard to the second PTSD criterion, evidence of in- 
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy." 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (2001).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary. Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2001).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Finality/new and material evidence

As noted by the Board above, the veteran's claim of 
entitlement to service connection for PTSD was denied in an 
unappealed September 1997 RO decision.

In general, RO decisions which are unappealed become 
final.  See 38 U.S.C.A.  § 7105 (West 1991); 38 C.F.R. § 
20.1103 (2002).  A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant 
to 38 U.S.C.A. § 5108 (West 1991), VA must reopen a 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.   "If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall 
reopen the claim and review the former disposition of the 
claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  See also Knightly v. Brown, 6 Vet. App. 200 
(1994). 

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  First, the adjudicator must 
determine whether the evidence added to the record since 
the last final decision is new and material.  If new and 
material evidence is presented or secured with respect to 
a claim that has been finally denied, the claim will be 
reopened and decided upon the merits.  Once it has been 
determined that a claimant has produced new and material 
evidence, the adjudicator must evaluate the merits of the 
claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108 (West 1991); 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all 
claims made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620-30 (Aug. 29, 2001) [to be codified at 38 C.F.R. § 
3.156(a)].  Because the veteran filed his request to 
reopen his claim prior to that date, the earlier version 
of the law remains applicable in this case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, 
or upon a previous adjudication that no new and material 
evidence had been presented), will be evaluated in the 
context of the entire record.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  



Factual background 

The Board must evaluate evidence added to the record since 
the last final decision in order to determine whether new and 
material evidence exists.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In this case, the last final decision was 
the September 1997 RO decision.

Evidence previously considered

Evidence of record prior to the last final denial of service 
connection for PTSD in September 1997 consists of the 
veteran's service medical records as well as hospital and VA 
examination reports.

A review of the evidence reveals that the veteran's military 
occupational specialty was combat engineer.  As noted by the 
Board in the Introduction above, he served in Southwest Asia 
during the Persian Gulf War.  He was awarded the Kuwait 
Liberation Medal, among other decorations.  His awards and 
decorations do not include any indication of combat status.  
The veteran was not treated for or diagnosed with any 
psychiatric disorders while in service.  He left military 
service in February 1993.  He filed a claim of entitlement to 
service connection for PTSD in November 1996.

A March 1997 psychiatric examination report revealed that the 
veteran reported that he could not focus or concentrate.  He 
indicated that he could not remember what he did the day 
before, felt guilty, hopeless and helpless.  The examiner 
stated:  "The veteran whose [sic] job in the Persian Gulf was 
to destroy enemy arms, blow up enemy ammunition and destroy 
capture [sic] vehicles."  The diagnosis was major depression, 
single episode.

In May 1997, the veteran was admitted to a VA Medical Center 
with complaints of physical pain as well as depression 
manifested by feelings of hopelessness and helplessness.  He 
indicated that he had had suicidal ideations, but had no 
definite plans.  His Persian Gulf Service was not mentioned.  
He was diagnosed with a major depressive episode.

The September 1997 RO denial

The veteran's claim was last denied by the RO on September 
22, 1997.  The RO in essence determined that there was no 
confirmed diagnosis of PTSD which would permit a finding of 
service connection and that the evidence available for review 
was also inadequate to establish that a stressful experience 
occurred.  As a result, the claim was denied.  The veteran 
was informed of that decision by letter from the RO dated 
September 22, 1997.  He did not appeal.

The additional evidence

In September 1998, the veteran sought to reopen his claim of 
entitlement to service connection for PTSD.  

The evidence associated with the file after September 1997 
consists of VA hospital reports, VA outpatient treatment 
records and a PTSD evaluation report.  This evidence includes 
a diagnosis of PTSD.

VA outpatient treatment records dated from August to October 
1998 show findings of drug abuse and depressed affect.  A 
history of multiple substance abuse and depression was noted.  
The assessment was major depression.

In March 2000, the veteran was again admitted to a VA Medical 
Center with complaints of suicidal ideations, short-term 
memory loss and depression.  He confirmed auditory, visual 
and tactile hallucinations in the nature of smelling burning 
flesh, hearing a truck downshifting beside him, feeling the 
hot sun and gritty sand on his face and occasionally hearing 
someone call his name.  The diagnosis was major depressive 
episode, possible PTSD.

VA outpatient treatment records included February 1999 and 
December 1999 diagnoses of dysthymia.  

A psychosocial evaluation conducted by a clinical social 
worker in May 2000 disclosed that the veteran complained of 
recurrent and intrusive recollections, distress at exposure 
to events, acting as if events were recurring, efforts to 
avoid associated thoughts and feelings, diminished interest, 
detachment, emotional numbness, difficulty falling or staying 
asleep, irritability, difficulty concentrating, 
hypervigilance and hyperstartle response.  It was noted that 
the veteran had served in "Iraq" as a combat engineer.  The 
diagnostic impression was that the veteran met the criteria 
for PTSD.  

Analysis

New and material evidence

The veteran's claim was last denied in an unappealed 
September 1997 RO decision.  That decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
As discussed by the Board in the law and regulations section 
above, in order for the veteran's claim to be reopened, new 
and material evidence must be of record.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2002).  The Board 
observes that there must be new and material evidence as to 
any aspect of the veteran's claim which was lacking at the 
time of the last final denial in order to reopen the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence in the claims folder in September 1997 indicated 
that there was no diagnosis of PTSD as required by 
regulation.  The provisions of 38 C.F.R. § 3.304 specifically 
require that PTSD be diagnosed in accordance with 38 C.F.R. 
§ 4.125(a) (2002), which in turn requires that any diagnosis 
of a mental disorder conform to the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM- IV).  

The medical evidence received by VA since September 1997 is 
new, since it was not of record earlier.  Furthermore, it 
includes a diagnosis of PTSD and appears to be based on the 
veteran's provided history.  Since the question of whether 
PTSD in fact exists is crucial to a resolution of the merits 
of this case, the Board concludes that the mental evaluation 
report which includes a diagnosis of PTSD must be considered 
in order to fairly decide the merits of the veteran's PTSD 
claim.  The Board believes that this evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see Hodge, 155 F.3d at 1363.  

Therefore, the veteran's claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

Procedural concerns

The Board has reopened the veteran's claim.  Before 
addressing the merits of the claim on a de novo basis, the 
Board must at this point consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  In Bernard, the Court held that when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  The second concern involves the statutory duty to 
assist, which comes into play at this juncture.  Thirdly, the 
Board will refer to the standard of review which is applied 
to decisions on the merits.

(i.)  Bernard considerations

As noted immediately above, in Bernard, the Court held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  

In the present case, the February 2002 SOC adjudicated the 
veteran's claim on its merits without regard to the 
submission of new and material evidence.  The SOC contained 
reference to the statutes applicable to service connection 
claims in general and PTSD in particular.  The veteran has 
set forth his contentions as to why he believes that service 
connection should be granted for PTSD on numerous occasions.  
The Board is therefore of the opinion that the veteran will 
not be prejudiced by its consideration of this issue on its 
merits, and return of this case to the RO for additional 
consideration is not required.

(ii.)  VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.  In this case, the 
veteran was afforded VA psychiatric examinations in March and 
May 1997.  In addition, the RO scheduled a personal hearing 
at the RO in July 2002 for which the veteran failed to 
appear.  

Significantly, the RO sent the veteran a letter in September 
2001 which specifically requested that he provide evidence of 
a verified service-related stressor.  The veteran did not do 
so.  In his VA Form 9, received in March 2002, the veteran 
indicated that his statements with respect to his military 
occupational specialty would be "sufficient" in this 
regard.  

The Court has stated that "[t]he duty to assist is not always 
a one-way street. If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The Board also notes that the provisions of 38 
C.F.R. § 3.159 as amended by 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001) indicate: "The claimant must cooperate fully with 
VA's reasonable efforts to obtain relevant records from 
Federal agency or department custodians."  In this case, the 
veteran has refused to provide specific information which 
would enable VA to contact the service department in order to 
verify the claimed stressors. 

Accordingly, the Board finds that additional development, 
including attempts at stressor verification and scheduling a 
VA examination in order to determine whether a medical nexus 
exists between the claimed PTSD and service, is unnecessary.    

(iii.) Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal. 38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001). When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2001). In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).  Specifically, the Justus 
presumption of credibility does not attach at this point in 
the Board's analysis.

Merits discussion

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

There is of record a current medical diagnosis of PTSD; 
accordingly, element (1) has arguably been satisfied.  
However, there remain the questions of medical evidence of a 
causal nexus between the veteran's PTSD and the claimed in-
service stressor, and whether there is credible supporting 
evidence that an in-service stressor actually occurred.

With respect to element (2), medical nexus, a review of the 
pertinent medical evidence of record shows occasional 
references to the veteran's self-reported traumatic 
experiences in the military, but is otherwise negative for a 
causal nexus between his PTSD and the claimed in-service 
stressor.  The May 2000 psychosocial evaluation, which 
contained a definitive diagnosis of PTSD, was exclusively 
premised on the veteran's unsubstantiated account of his 
experience in the military involving trauma related to 
deceased civilians and mutilation of bodies.  However, a 
medical opinion which links the veteran's PTSD to his 
military service may not be based solely on the veteran's 
uncorroborated assertions regarding stressors.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  
Accordingly, the Board finds that element (2) above has not 
been satisfied.

With respect to element (3), the Board observes that there is 
no objective evidence that the veteran specifically 
participated in events constituting actual combat, as opposed 
to serving in a combat zone.  His military occupational 
specialty was combat engineer, and he served in Southwest 
Asia during the Persian Gulf War. His awards and decorations 
do not include any indication of combat status, however, and 
there is not other objective evidence or record which 
indicates that he participated in combat.  Accordingly, the 
Board concludes that combat status has not been demonstrated 
in this case and presumptions applicable to combat veterans 
as not applicable.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Because the veteran did not engage in combat, the law 
requires that his stressors be corroborated.  The veteran's 
lay testimony alone is not enough to establish the occurrence 
of an alleged stressor.  See Moreau v. Brown, supra.

Although the veteran has indicated that he experienced trauma 
in the military involving witnessing the killing of his 
friends, as well as deceased civilians and mutilated bodies, 
there is absolutely no objective evidence in support thereof.  
These incidents have not been verified and cannot be verified 
because no specific dates and places have been provided by 
the veteran.  There is no evidence in the record which would 
corroborate his claim that he witnessed these events.  As 
discussed by the Board above, the RO sent the veteran a 
letter dated September 18, 2001 requesting specifics 
concerning his alleged stressors.  He did not respond.  

In his VA Form 9, received in March 2002, the veteran 
described how, as a combat engineer, he was required to clear 
bunkers and carry high explosives which were in constant 
danger of going off.  He indicated that his statements would 
be sufficient evidence of an in-service stressor in this 
regard.  However, as discussed above, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreover, his statements 
are so vague as not to be amenable to verification.  As a 
result, element (3) above has not satisfied.

In summary, the Board concludes that there is no medical 
evidence of a causal nexus between the veteran's PTSD and the 
claimed in-service stressor, and there is no credible 
corroborating evidence of an in-service stressor.  Two of the 
three elements required for entitlement to service connection 
for PTSD under 38 C.F.R. § 3.304(f) have accordingly not been 
met.  In the absence of the required elements under 38 C.F.R. 
§ 3.304(f), a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.

ORDER

Entitlement to service connection for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

